United States Securities and Exchange Commission Washington, D.C.20549 Form 10-Q {X} Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended September 30, 2009 {} Transition Report Under Section 13 or 15(d) of the Exchange Act for the transition period from to Commission File Number 001-12565 Champion Communication Services, Inc. (Exact name of small business issuer as specified in its charter) Delaware 76-0448005 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2739 Wisteria Walk Spring, Texas 77388 (Address of Principal Executive Offices) (Zip Code) (281) 216-6808 (Issuer’s Telephone Number, including area code.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company0 [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ X ]No [ ] As ofNovember 11, 2009, there were 4,665,842 shares of the registrant’s common stock, $0.01 par value outstanding. Champion Communication Services, Inc. Index to Form 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets - September 30, 2009 and December 31, 2008 (audited) 1 Statements of Operations - Three and Nine Months Ended September 30, 2009 and 2008 2 Statements of Cash Flows - Three and Nine Months Ended September 30, 2009 and 2008 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Controls and Procedures 7 PART II. OTHER INFORMATION Item 6. Exhibits and Reports on Form 8-K 8 SIGNATURES 9 CHAMPION COMMUNICATION SERVICES, INC. BALANCE SHEETS September 30, 2009 and December 31, 2008 ASSETS September 30, December 2009 2008 (unaudited) Current Assets Cash and cash equivalents $ 188,439 $ 241,494 Prepaid expenses and other 450 450 Total Current Assets 188,889 241,944 $ 188,889 $ 241,944 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 1,209 $ 6,976 Accrued expenses 3,094 3,094 Total Current Liabilities 4,303 10,070 Commitments and Contingencies - - Stockholders’ Equity Preferred stock, $0.01 par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 20,000,000 shares authorized, 4,665,842 shares issued and outstanding at September 30, 2009 and December 31, 2008 46,658 46,658 Additional paid-in capital 2,558,591 2,558,591 Retained deficit (2,420,663 ) (2,373,375 ) Total Stockholders’ Equity 184,586 231,874 $ 188,889 $ 241,944 1 CHAMPION COMMUNICATION SERVICES, INC. STATEMENTS OF OPERATIONS For the Threeand Nine Months Ended September 30, 2009 and Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 (unaudited) Revenues Dispatch communications $ - $ - $ - $ - Total Revenues - Gross Margin - Depreciation and amortization - - 1,339 General and administrative expenses 9,199 20,643 47,898 111,817 Operating Loss (9,199 ) (20,643 ) (47,898 ) (113,156 ) Other income (expenses): Interest income 15 1,371 611 6,276 Interest expense - Loss from continuing operations (9,184 ) (19,272 ) (47,287 ) (106,880 ) Income (loss) before income taxes (9,184 ) (19,272 ) (47,287 ) (106,880 ) Net income (loss) $ (9,184 ) $ (19,272 ) $ (47,287 ) $ (106,880 ) Weighted average common shares outstanding 4,665,842 4,665,842 4,665,842 4,665,842 Diluted weighted average common shares outstanding 4,665,842 4,665,842 4,665,842 4,665,842 Basic earnings (loss) per common share $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.02 ) Diluted earnings (loss) per common share $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.02 ) 2 CHAMPION COMMUNICATION SERVICES, INC. STATEMENTS OF CASH FLOWS For the Three and Nine Months Ended September 30, 2009 and 2008 Three months ended September 30 Nine months ended September 30 2009 2008 2009 2008 (unaudited) Cash flows from operating activities: Net income (loss) $ (9,184 ) $ (19,272 ) $ (47,288 ) $ (106,880 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization - - 1,339 Change in assets and liabilities: Accounts receivable - 2,000 10,780 Accounts payable (11,899 ) (14,758 ) (5,767 ) (7,331 ) Accrued expenses - (128 ) (37,080 ) Other assets - Net cash used in operating activities (21,083 ) (32,158 ) (53,055 ) (139,172 ) Cash flows from investing activities: Net cash provided by (used in) investing activities - Cash flows from financing activities: Net cash used in financing activities - Increase (decrease) in cash and cash equivalents (21,083 ) (32,158 ) (53,055 ) (139,172 ) Cash and cash equivalents at beginning of period 209,522 284,871 241,494 391,885 Cash and cash equivalents at end of period $ 188,439 $ 252,713 $ 188,439 $ 252,713 3 CHAMPION COMMUNICATION SERVICES, INC. NOTES TOFINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2009 (Unaudited) 1.Basis of Presentation The accompanying unaudited financial statements of Champion Communication Services, Inc. (“Champion”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.The financial statements for the three and nine months ended September 30, 2009 and 2008 are unaudited and, in the opinion of management, reflect all adjustments which are necessary for a fair statement of the financial position, results of operations and cash flows as of and for the interim periods.Such adjustments consist only of items of a normal recurring nature.The results of operations for the interim periods are not necessarily indicative of the financial position or results of operations expected for the full fiscal year or for any other future periods.These financial statements should be read in conjunction with the financial statements and the notes thereto included in Champion’s Annual Report on Form 10-K for the year ended December 31, 2008. The differences between accounting principles generally accepted in the United States and Canada do not have a material impact on the accompanying financial statements.Champion trades on the NEX Exchange in Canada and the United States Over the Counter Bulletin Board. 2. Going Concern Champion’s financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.In May 2007, Champion sold substantially all of its assets (the “Asset Sale”) and currently is a reporting shell corporation.Champion’s current business plan is to locate and combine with an existing, privately-held company that desires to become a public corporation.While we believe that the proceeds from the Asset Sale will enable us to continue as a going concern until a combination is consummated, there can be no assurance that we will be able to complete a combination prior to the depletion of our remaining assets and the cessation of our operation as a going concern. 4 Item
